Citation Nr: 0712813	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
depression.

2. Entitlement to service connection for recurrent pneumonia, 
including as due to asbestos exposure, pesticide exposure, 
and an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983; thereafter she served in the U.S. Air Force 
Reserves until July 1999.  An additional period of active 
duty has been verified for the period from March 19, 1996, to 
April 19, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The veteran testified before 
a Decision Review Officer (DRO) in December 2004; a 
transcript of that hearing is associated with the claims 
folder.

The Board observes that the veteran submitted a medical 
information consent form in May 2004.  On such form she 
requests that VA obtain medical records related to her knee.  
Since it is unclear from the current evidence of record 
whether the veteran is claiming service connection for a knee 
disability, the Board refers this issue to the RO for 
clarification.


FINDINGS OF FACT

1. A psychiatric disorder did not manifest during the 
veteran's active duty service or for many years after service 
separation; any current psychiatric disorder is not otherwise 
related to service.

2. There is no competent medical evidence that the veteran 
currently has any chronic respiratory symptoms due to an 
undiagnosed illness or a diagnosis of recurrent pneumonia.


CONCLUSIONS OF LAW

1. A psychiatric disorder, including PTSD and depression, was 
not incurred in or aggravated by military service, nor may it 
be presumed to have been incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2006).

2. Recurrent pneumonia was not incurred in or aggravated by 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters sent to the veteran in 
December 2002, February 2003, May 2004, and May 2005 informed 
her of the information and evidence necessary to warrant 
entitlement to the benefits sought.  These letters also 
advised her of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the May 2005 letter expressly notified, 
and the other essentially notified, the veteran of the need 
to submit any pertinent evidence in her possession.  

The Board notes that the December 2002 and February 2003 
letters, which referred to the veteran's mental disorder 
claim, were sent to her prior to the July 2003 rating 
decision.  The VCAA notice was therefore timely with respect 
to this issue.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Although VCAA notice pertinent to the veteran's 
claim regarding recurrent pneumonia was not provided until 
after the initial rating decision, the Board finds that any 
timing defect was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The notice provided to the veteran 
in May 2004 and May 2005 fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the May 2004 notice was provided, the case was readjudicated 
and a December 2004 supplemental statement of the case was 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The veteran was not provided notice regarding these 
two elements; however, the Board has concluded that the 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claims.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as all relevant 
private and VA treatment records.  All private records 
identified by the veteran were obtained with the exception of 
records from Lakeview Hospital.  Such records were requested; 
however, a negative reply was received by the RO in August 
2004 indicating that these records did not exist.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim.  

The veteran was afforded a VA examination with respect to her 
psychiatric disorder claim.  The Board observes that this VA 
examination did not include a review of the veteran's claims 
folder, nor did the examiner provide an etiological opinion 
regarding the veteran's psychiatric disorder(s).  
Nevertheless, the Board is satisfied that a remand is 
unnecessary for a new examination.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the veteran's psychiatric claim, the Board 
finds that there is sufficient competent medical evidence to 
decide this claim.  The veteran's post-service medical 
records contain plenty of competent evidence regarding her 
psychiatric disorders and the potential etiology of these 
disorders.  Additionally, the Board observes that there is no 
evidence of record, other than the veteran's own statements, 
indicating a possible link between her military service and 
her psychiatric disorders.  Rather, as discussed in more 
detail below, the competent evidence appears to attribute her 
psychiatric disorders to experiences unrelated to her active 
service.  As there is no indication that the veteran has a 
psychiatric disorder that may be associated with service, 
including the events identified by the veteran at her DRO 
hearing, VA has no duty to provide her with a VA examination 
regarding this issue.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

No VA examination was provided in conjunction with the 
veteran's claim regarding recurrent pneumonia.  However, 
after careful review of the record, the Board finds that the 
evidence of record does not warrant one because there is 
sufficient competent medical evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  In the present case, there is 
nothing in the record, other than the veteran's own lay 
statements, that indicates that she has a current diagnosis 
of recurrent pneumonia or any current respiratory symptoms 
due to an undiagnosed illness.  Thus, the first element of 
McLendon is not met and VA does not have a duty to assist the 
veteran by providing her with a VA examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

A. Psychiatric Disorder

The veteran testified at her December 2004 DRO hearing that 
she has a psychiatric disorder due, in part, to a number of 
experiences during her military service.  Specifically, she 
testified that she was involved in a near miss aircraft 
accident, that she saw devastation in Saudi Arabia, Kuwait, 
Bosnia, and Panama, and that she experienced personal trauma 
in the form of physical, emotional, and sexual abuse by her 
husband.

As an initial matter, the Board observes that the veteran's 
medical records demonstrate that she has been diagnosed with 
various psychiatric disorders including PTSD.  Certain 
psychiatric disorders, such as psychosis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, service connection is warranted for PTSD when 
there is medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).

Although the veteran has claimed a psychiatric disorder, 
including PTSD, as due to various military traumas, the Board 
has carefully reviewed the entire evidence of record and 
concludes that the veteran does not have a psychiatric 
diagnosis, including PTSD, that was incurred in service or is 
otherwise related to service.  

In this respect, the Board notes that the veteran's medical 
records, including her service medical records, are absent 
any mention of psychiatric problems until 1998, approximately 
two years after her last period of verified active duty 
service in March and April of 1996.  An August 1998 treatment 
record from the Cambridge Medical Center (CMC) notes that the 
veteran was hospitalized for inpatient psychiatric treatment 
twice during the summer of 1998.  This record indicates that 
problems with her husband have led her to be suicidal.  
Additional treatment records from CMC indicate a diagnosis of 
major depressive disorder.  She was discharged from her 
Reserve duty shortly after these incidents in July 1999.

Following her separation from Reserve duty, the veteran 
continued to receive treatment for various psychiatric 
disorders, including major depressive disorder, 
schizoaffective disorder, and PTSD.  However, the Board finds 
it highly probative that none of these records make mention 
of any of the traumatic military events described by the 
veteran at her DRO hearing or any other stressors related to 
service.  Rather, the veteran's psychiatric treatment records 
contain numerous references to back surgery and physical, 
sexual, and psychological abuse endured by the veteran during 
her marriage, as well as her struggles with divorce.  An 
August 2002 VA psychiatric treatment record which indicates 
diagnoses of major depressive disorder and PTSD specifically 
notes that her psychiatric problems started in 1999 after she 
had back surgery and when she was having problems with her 
husband.  This record also indicates that she was encouraged 
to explore years of abuse by her husband as a possible source 
for depression and PTSD symptoms.  Another August 2002 VA 
psychiatric treatment record states that following a lengthy 
discussion regarding the onset of the veteran's symptoms, it 
is felt that she has PTSD following years of abuse by her 
husband.  

The Board finds that the above evidence weighs heavily 
against the veteran's claim of service connection for a 
psychiatric disorder.  Although she contends that she had a 
number of traumatic experiences that are related to her 
military service, there is no mention of any of these 
experiences in her treatment records.  Rather, the medical 
evidence continues to focus on her abusive relationship with 
her (ex-)husband as the likely source of her psychiatric 
problems.  There is also mention of problems related to a 
back injury; however, there is no evidence that such back 
injury is in any way related to the veteran's military 
service.  As an aside, in light of the absence of competent 
evidence linking the veteran's psychiatric disorders, 
including PTSD, to the various military traumas reported by 
the veteran during this appeal, the Board finds it 
unnecessary to discuss whether such events are verifiable.  

Generally, the veteran would be entitled to service 
connection for PTSD if the evidence of record demonstrated 
that she was abused by her husband during a period of active 
duty or ACDUTRA.  However, a stressor letter submitted by the 
veteran in December 2002 indicates that the abuse by her 
husband began in 1985, two years after service separation 
from active duty.  Additionally, there is no indication in 
the veteran's Reserve medical records that she was abused, 
physically, sexually, or emotionally, during any period of 
ACDUTRA or active duty, including March to April 1996.  In 
the absence of any evidence of abuse during these periods of 
service, the Board cannot grant service connection for a 
psychiatric disorder, including PTSD.  Unfortunately, any 
abuse that took place while the veteran was on inactive duty 
or was performing INACDUTRA cannot support her claim.  As 
previously mentioned, service connection may be granted only 
for an injury, and not a disease, incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

For the Board to conclude that the veteran's psychiatric 
disorder had its origin during military service under the 
above circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, while the 
Board is sympathetic to the veteran's claim, it cannot grant 
service connection for a psychiatric disorder, including PTSD 
or depression, which is the result of events that occurred 
while the veteran was not on active duty or ACDUTRA.  In 
light of these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disorder, including 
PTSD and depression.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

B. Recurrent Pneumonia

The veteran contends that she was treated during her initial 
period of active service for pneumonia, and that since 
separation from that period of service she has had several 
bouts of bronchitis and pneumonia.  She testified at her 
December 2004 DRO hearing that she believes these recurring 
bouts of pneumonia are due to exposure to asbestos while 
working around aircraft and/or exposure to toxic oil fire 
fumes and pesticides while serving in the Persian Gulf.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C at Subsection (h).  

The veteran also contends that her recurrent pneumonia may be 
due to an undiagnosed illness given her service in the 
Persian Gulf.  Compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability due to undiagnosed illnesses or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2011 following such service.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-
75672 (Dec. 18, 2006).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period. 38 C.F.R. § 
3.317(a)(3).

A review of the veteran's service medical records does not 
reveal any treatment for pneumonia during her initial period 
of active duty, nor is there evidence of any treatment during 
her Reserve service or later period of active duty.  The 
veteran was treated in October 1980 for acute bronchitis; 
however, her June 1983 separation examination does not list 
any respiratory abnormalities or residual effects from this 
October 1980 incident.  

The Board observes that the lack of evidence of pneumonia 
during service is not fatal to the veteran's claim.  Service 
connection may be granted if the evidence of record 
demonstrates that she has a current disability that is 
somehow related to service.  Additionally, with respect to 
her claim that she has respiratory symptoms due to an 
undiagnosed illness, the evidence need only demonstrate that 
she has chronic (existed six months or more) symptoms that 
have not been linked to a diagnosed illness.  38 C.F.R. 
§ 3.317.

Regrettably for the veteran, the Board finds that there is no 
need to discuss whether any of her reported post-active duty 
bouts of pneumonia are related to any possible asbestos 
exposure, pesticide exposure, or due to an undiagnosed 
illness.  The evidence of record fails to demonstrate that 
the veteran has any current symptoms/residuals of pneumonia.  
Moreover, there is no recorded diagnosis of recurrent 
pneumonia in the veteran's private or Reserve service medical 
records.  There is also no evidence in the veteran's medical 
records of any respiratory symptoms, intermittent or 
constant, lasting at least six months that have not been 
linked to a diagnosis.  Rather, the record demonstrates that 
the veteran's respiratory complaints have been diagnosed as 
linked to either acute bouts of pneumonia or bronchitis.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Without a diagnosis of recurrent pneumonia, the Board cannot 
grant service connection.  Moreover, service connection is 
not warranted for respiratory symptoms due to an undiagnosed 
illness because there is no evidence of any chronic (more 
than six months) respiratory symptoms in the veteran's 
medical records.  Additionally, all respiratory complaints of 
record have been attributed to a diagnosed disorder.  In this 
regard, the Board notes that periodic physical examination 
reports dated May 1987, July 1991, and July 1996 fail to make 
any mention of residuals of pneumonia or recurrent 
respiratory symptoms other than asthma, which is a diagnosed 
disorder.  Moreover, an October 2002 VA medical record notes 
that although the veteran complains of potential respiratory 
problems, her lungs are clear and she has normal respiratory 
effort.  The veteran did complain of a continued cough in 
August 2003; however, VA medical records note that such 
complaints immediately followed treatment for bronchitis.  No 
diagnosis of a chronic disorder was ever provided and there 
is no further mention of any problems in the veteran's 
medical records.

The Board acknowledges the veteran's statements that she had 
in-service exposure to toxic chemicals, asbestos, and 
pesticides, and that such exposure resulted in recurrent 
pneumonia and respiratory problems.  However, the veteran, as 
a layperson, is not competent to make such statements 
relating to diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not 
demonstrate that the veteran currently has any chronic 
respiratory symptoms that may be due to an undiagnosed 
illness or a competent diagnosis of recurrent pneumonia.  In 
reaching its decision, the Board considered the benefit-of-
the-doubt rule in making its determination.  However, the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD and depression, is denied.

Entitlement to service connection for recurrent pneumonia, 
including as due to asbestos exposure, pesticide exposure, 
and an undiagnosed illness, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


